UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1316


In Re:   RANDY L. THOMAS,

                Petitioner.




     On Petition for Writ of Mandamus.      (3:07-cv-00200-GCM)


Submitted:   May 1, 2009                     Decided:   June 10, 2009


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy    L.   Thomas    petitions        for   a   writ    of    mandamus,

seeking an order vacating the district court’s February 13, 2008

order    imposing       a    prefiling     injunction,        compelling        the   state

court to vacate a child custody order, and addressing claims

raised    in    prior       actions.       We     conclude     that    Thomas     is    not

entitled to mandamus relief.

               Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan    Ass’n,      860     F.2d    135,   138     (4th   Cir.    1988).         Further,

mandamus       is   a     drastic    remedy       and   should    be     used    only   in

extraordinary circumstances.               Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

               Mandamus may not be used as “a substitute for appeal.”

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

This court does not have jurisdiction to grant mandamus relief

against state officials, Gurley v. Superior Court of Mecklenburg

County, 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

               The relief sought by Thomas is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

                                              2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




                                    3